 



Exhibit 10.4

Non-Employee Director Compensation Summary

     For the 2005-2006 period, each non-employee director of Range Resources
Corporation (the “Company”), other than the Chairman of the Board of Directors
(the “Board”), shall receive the following compensation:

     1. Cash retainer fee of $35,000 per year, payable quarterly.

     2. Meeting fees of $1,000 for each Board meeting or meeting of a committee
thereof, attended either in person or by telephone.

     3. Upon re-election to the Board at our annual meeting of stockholders on
May 18, 2005, a grant of options to purchase 8,000 shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”) under the 2004
Non-Employee Directors Stock Option Plan. The options will have an exercise
price equal to the market price of the Common Stock on May 18, 2005, be fully
vested on the date of grant and have a term of five years.

     4. Upon a re-election to the Board at our annual meeting of stockholders on
May 18, 2005, a grant of 2,500 fully vested shares of unregistered Common Stock
or, at a director’s election, the cash equivalent (based upon the market price
of the Common Stock on May 18, 2005) to be placed in the Company’s Deferred
Compensation Plan for Directors and Select Employees (the “Deferred Compensation
Plan”) for the account of each non-employee director.

     For the 2005-2006 period, the non-employee Chairman of the Board shall
receive the following compensation:

     1. $100,000 per year payable quarterly in cash, one-half directly to such
director and one-half placed in the Deferred Compensation Plan for such
director’s account.

     2. Cash retainer fee of $35,000 per year, payable quarterly, to be placed
in the Deferred Compensation Plan in for such director’s account.

     3. Meeting fees of $1,000 for each Board meeting or meeting of a committee
thereof, attended either in person or by telephone.

     4. Upon re-election to the Board at our annual meeting of stockholders on
May 18, 2005, a grant of options to purchase 8,000 shares of Common Stock under
the 2004 Non-Employee Directors Stock Option Plan. The options will have an
exercise price equal to the market price of the Common Stock on May 18, 2005, be
fully vested on the date of grant and have a term of five years.

     5. Upon re-election to the Board at our annual meeting of stockholders on
May 18, 2005, a grant of 2,500 fully vested shares of unregistered Common Stock
or, at such director’s election, the cash equivalent (based upon the market
price of the Common Stock on May 18, 2005) to be placed in the Deferred
Compensation Plan for the account of such director.

 